TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT GRAY
CODI MCCLAIN, for ) Docket Number: 2019-02-0551
DAVID MAPLES, )
Deceased Employee, )
V. )
PROFESSIONAL PERSONNEL ) State File Number: 977581-2017
SERVICES, )
Employer, )
And )
AMERICAN ZURICH, ) Judge Brian K. Addington
Carrier. )

 

COMPENSATION ORDER
GRANTING SUMMARY JUDGMENT

 

This case came before the Court on April 8, 2021, upon Professional Personnel
Services’s Motion for Summary Judgment. Professional Personnel contends that Codi
McClain failed to file this case within the applicable one-year statute of limitations, and
thus it is entitled to summary judgment.! After careful consideration, the Court grants the
motion.

History of Claim

David Maples fell at work on December 16, 2017, and he died later that day.
Although American Zurich later denied the claim, Professional Personnel voluntarily paid
Mr. Maples’s funeral expenses on December 21, 2017. Codi McClain, Mr. Maples’s son,
filed a Petition for Benefit Determination on November 18, 2019, for death benefits. Mr.
McClain obtained Letters of Limited Administration through the Cocke County Chancery
Court on January 19, 2021. Afterward, Professional Personnel filed the present motion.

 

* Professional Personnel also argued Mr. McClain had no standing to bring the present case. Due to its
ruling, the Court declines to address that issue.
Facts

Professional Personnel filed a Statement of Undisputed Material Facts, summarized as
follows:

1. David Maples suffered a medical emergency while he was at work for Professional
Personnel Services at Bush Brothers and Company on December 16, 2017.

2. He was taken to the University of Tennessee Medical Center and died on December
16, 2017.

3. The Petition for Benefit Determination seeks benefits from Mr. Maples’s December
16, 2017 death due to a fall at work.

4. Professional Personnel Services paid funeral expenses as a goodwill gesture for Mr.
Maples’s family on December 21, 2017.

5. American Zurich Insurance Company filed a C-23 Notice of Denial for Mr.
Maples’s death claim on December 23, 2017.

6. American Zurich Insurance Company did not pay any benefits related to the death
of David Maples.

7. Mr. McClain did not file a Petition for Benefit Determination until November 2019.

Professional Personnel argues that there was no genuine issue as to whether Mr.
McClain filed this case within the applicable one-year statute of limitations. Mr. McClain
did not file a response.

Analysis

Summary judgment is appropriate “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there
is NO genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Tenn. R. Civ. P. 56.04 (2020).

Professional Personnel, as the moving party, must do one of two things to prevail;
(1) submit affirmative evidence that negates an essential element of Mr. McClain’s claim,
or (2) demonstrate that Mr. McClain’s evidence is insufficient to establish an essential
element of his claim. Tenn. Code Ann. § 20-16-101 (2020); see also Rye v. Women’s Care
Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015).

If Professional Personnel satisfies one of those burdens, Mr. McClain must respond
by producing affidavits, pleadings, depositions, responses to interrogatories, or admissions
that set forth specific facts showing there is a genuine issue for trial. Tenn. R. Civ. P.
56.06. If he fails to do so, “summary judgment, if appropriate, shall be entered against the
[nonmoving] party.” Jd.
For Mr. McClain to be successful in his claim, he must prove he filed this case
within one year of Mr. Maples’s death. Tenn. Code Ann. § 50-6-203(e)(1). Here,
Professional Personnel argues that it negated an essential element of Mr. McClain’s claim-—
his failure to file the case within the one-year statute of limitations. Specifically, the
undisputed proof shows that the case was filed almost two years after Mr. Maples’s death.

Mr. Maples acknowledges that he filed the petition after the statute ran, but he asks
the Court to excuse his late filing because of his difficulties hiring an attorney. However,
he cites no authority that this reason tolled the statute of limitations, and the Court finds it
insufficient to toll the statute.

Therefore, based on the undisputed facts and viewing the evidence in the light most
favorable to Mr. McClain, the Court finds that Professional Personnel negated an essential
element of his claim. Thus, it is entitled to summary judgment as a matter of law.

IT IS, THEREFORE, ORDERED AS FOLLOWS:

1. Professional Personnel’s Motion for Summary Judgment is granted. Mr. McClain’s
claim is dismissed on the merits with prejudice to its refiling.

2. The filing fee of $150.00 is taxed to Professional Personnel under Rule 0800-02-
21-.06 of the Tennessee Compilation Rules and Regulations, for which execution
may issue as necessary.

3. Professional Personnel shall prepare and submit the SD2 within ten days of the date
of judgment.

ENTERED, April 12, 2021.

/S/ Brian K. Addington
BRIAN K. ADDINGTON, JUDGE
Court of Workers’ Compensation Claim
CERTIFICATE OF SERVICE

I certify that a correct copy of this Order was sent on April 12, 2021.

 

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail
John Rosson, xX rossonlaw @aol.com
Employee’s Attorney rjoyce1960 @yahoo.com
Mary Beth Maddox, X | mmaddox @fmsllp.com

Employer’s Attorney

 

 

 

 

 

ri)
ff /

/
ft

‘. f 2 .
Tiny XX
=I

ht At(tMin—_

 

PENNY SHRUM, COURT CLERK
we.courtclerk @tn.gov

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
altemative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifieen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 
 
 

   
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wc.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CZ Expedited Hearing Order filed on CD Motion Order filed on

C1 Compensation Order filed on Oi Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [o Employerl | Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney’s Email: Phone:

 

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082